SIBLEY, Circuit Judge.
This case in the District Court and here was heard along with that of New Deal Cab Company v. Falls, Collector, 5 Cir., 174 F.2d 318. The cases are in all material aspects similar. The differences are mainly these. The cab drivers in the present case are white, and they serve white passengers. The drivers are members of and represented by Local Union Number 613 of International Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America, affiliated with the A. F. of L. Their contract with the Company is closely similar to that in the other case They give a bond of $10 instead of depositing cash to secure the daily cab rental and gasolene used. The charges to passengers are according to zone rates fixed by agreement with the Union. The Company has a central telephone switch board to receive calls for cabs, and several call boxes in different parts of the city, at one of which boxes the drivers are supposed to call the office every sixty minutes, but do not always do so. There are two bus terminals at which the Company has the exclusive right to supply cabs. Except for these differences this case is like that of the New Deal Gab Company. For the reasons stated in disposing of that case the judgment in this case is reversed, and the cause 'remanded with direction to enter a proper judgment for the plaintiffs.
Reversed with, direction.